UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X)QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2011 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-51372 Omega Flex, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 23-1948942 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 451 Creamery Way, Exton, PA (Address of principal executive offices) (Zip Code) (610) 524-7272 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company filer.See definition of“accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange.(Check one): Large accelerated filer []Accelerated filer [ ]Non-accelerated filer [ ]Smaller reporting Company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of The Exchange Act). Yes [ ]No [x] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS. Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 12 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by the courts. The number of shares of the registrant’s common stock issued and outstanding as of March 31, 2011 was 10,091,822. -1- OMEGA FLEX, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE THREE MONTHS ENDED MARCH 31, 2011 INDEX PART I - FINANCIAL INFORMATION Page No. Item 1 – Financial Statements Condensed consolidated balance sheets at March 31, 2011 and December 31, 2010 (unaudited) 3 Condensed consolidated statements of operations for the three-months ended March 31, 2011 and 2010 (unaudited) 4 Condensed consolidated statements of cash flows for the three-months ended March 31, 2011 and 2010 (unaudited) 5 Notes to the condensed consolidated financial statements (unaudited) 6 Item 2- Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 – Quantitative and Qualitative Information About Market Risks 21 Item 4 – Controls and Procedures 21 PART II - OTHER INFORMATION Item 1 – Legal Proceedings 22 Item 4 – Submission of Matter to a Vote of the Security Holders 22 Item 6 - Exhibits 23 SIGNATURE 24 -2- PART I - FINANCIAL INFORMATION Item 1 - Financial Statements OMEGA FLEX, INC. CONSOLIDATED BALANCE SHEETS (unaudited) March 31, December 31, (Dollars in thousands) ASSETS Current Assets Cash and Cash Equivalents Accounts Receivable - less allowances of $507 and $644, respectively Inventories-Net Deferred Taxes Other Current Assets Total Current Assets Property and Equipment - Net Goodwill Other Long Term Assets Total Assets LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts Payable Accrued Compensation Accrued Commissions and Sales Incentives Taxes Payable Other Liabilities Total Current Liabilities Deferred Taxes Other Long Term Liabilities Total Liabilities Shareholders’ Equity: Omega Flex, Inc. Shareholders’ Equity: Common Stock – par value $0.01 Share: authorized 20,000,000 Shares: 10,153,633 shares issued and10,091,822 outstanding at March 31, 2011 and December 31, 2010, respectively Treasury Stock Paid in Capital Retained Earnings Accumulated Other Comprehensive Loss (435) (519) Total Omega Flex, Inc. Shareholders’ Equity 18,140 Noncontrolling Interest Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity
